Citation Nr: 1647192	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability, status post surgery repair of anterior cruciate ligament (ACL) tear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1990 to June 1992.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for additional development as relevant evidence has been associated with the file since the most recent statement of the case in May 2013.  This includes September 2016 VA examinations which evaluate the current severity of the Veteran's right knee.  Given the significance of this finding, the Board finds that it is appropriate to remand this issue, so a supplemental statement of the case (SSOC) may be issued which takes into consideration the evidence submitted since May 2013.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of a higher disability rating of the right knee disability to include the most recent VA examination.  If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




